UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 16-7524


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

CHARLES FRANKLIN BROWN,

                   Defendant – Appellant.
.


                                     No. 16-7525


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

CHARLES FRANKLIN BROWN,

                   Defendant - Appellant.



Appeals from the United States District Court for the Western District of Virginia, at
Harrisonburg. Michael F. Urbanski, District Judge. (5:13-cr-00017-MFU-RSB-1; 5:15-
cv-80868-MFU-RSB; 5:13-cr-00030-MFU-RSB-5; 5:15-cv-80869-MFU-RSB)


Submitted: March 31, 2017                                     Decided: April 11, 2017
Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Franklin Brown, Appellant Pro Se. Jean Barrett Hudson, Assistant United States
Attorney, Charlottesville, Virginia; Craig Jon Jacobsen, Assistant United States Attorney,
Roanoke, Virginia; Drew Smith, Assistant United States Attorney, Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated cases, Charles Franklin Brown seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (2012) motion. The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Brown has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss these consolidated appeals. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             3